IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   July 29, 2008
                                 No. 07-31062
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

GREGORY SCOTT, also known as Wicha

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CR-263-6


Before STEWART, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
      Gregory Scott appeals from his conviction of conspiracy to distribute and
to possess with intent to distribute crack cocaine, cocaine, and marijuana. The
Government moves to supplement the record with copies of Scott’s sentencing
memorandum and his objections to the presentence report, and to seal its motion
and those documents. The Government’s motions are GRANTED.
      Scott contends that the district court erred because it believed it lacked the
authority to depart downward to account for the time he spent in detention on

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-31062

a federal writ of habeas corpus ad prosequendum while serving his state
sentence, although U.S.S.G. § 5G1.3, p.s., comment. (n.3(E)) gives district courts
such authority.
      We lack jurisdiction to review the denial of a downward departure request
unless the district court held a mistaken belief that it lacked authority to depart.
United States v. Lucas, 516 F.3d 316, 350 (5th Cir. 2008), petition for cert. filed
(June 2, 2008) (No. 07-1512). A defendant is not entitled to credit against his
newly imposed federal sentence for time spent serving an unrelated,
undischarged sentence. See 18 U.S.C. § 3585(b). The district court stated the
law correctly at Scott’s sentencing hearing. Scott has not shown that the district
court believed it lacked authority to depart. We lack jurisdiction over Scott’s
appeal. See Lucas, 516 F.3d at 350.
      APPEAL DISMISSED.




                                         2